    Case 1:19-cv-05434-VM-RWL Document 238 Filed 11/08/19 Page 1 of 3




                                              U.S. DEPARTMENT OF JUSTICE
                                              Antitrust Division



                                              Main Justice Building
                                              950 Pennsylvania Avenue, N.W.
                                              Washington, D.C. 20530-0001



                                              November 8, 2019

The Honorable Robert W. Lehrburger
United States Magistrate Judge
500 Pearl Street, Room 1960
United States Courthouse
New York, NY 10007


       Re:    State of New York v. Deutsche Telekom AG, 1:19-cv-5434-VM-RWL

Dear Magistrate Judge Lehrburger:

        I write to request a pre-motion conference for the United States' anticipated
motion to intervene in the above-referenced matter for the limited purpose of moving to
disqualify Mr. Glenn D. Pomerantz and his firm, Munger, Tolles & Olson LLP, from
representing the New York and California Attorneys General under New York Rules of
Professional Responsibility 1.11, 1.9(c), and 1.7(a)(2). As explained below, the basis for
the motion is that Mr. Pomerantz previously served as a lead trial counsel for the United
States in its lawsuit to block AT&T Inc.'s proposed acquisition of T-Mobile USA, Inc.
("AT&T/T-Mobile"). In that role, he had access to confidential government information
that creates a conflict. This disqualifies Mr. Pomerantz (and his law firm) under
longstanding ethical limits on the activities of former government attorneys. The United
States seeks to bring this motion after careful consideration and consultation with career
bar ethics experts within the Department of Justice.

        The essential facts underlying the United States' motion are as follows. In 2011,
the United States sued to block AT&T's proposed acquisition of T-Mobile In October
2011, Mr. Pomerantz left his firm to serve as a lead trial counsel for the United States
until the merging parties abandoned their transaction on December 19, 2011. In Mr.
Pomerantz's role, he oversaw the day-to-day issues that arose in the pretrial litigation and
had full access to the United States' files, which included confidential information
provided by the parties to that action; confidential information from significant third-
parties, including Sprint Corporation; and internal Department of Justice legal and
economic memoranda, many of which incorporated other confidential information and
contained analyses and strategies developed by Department of Justice personnel.
   Case 1:19-cv-05434-VM-RWL Document 238 Filed 11/08/19 Page 2 of 3

The Honorable Robert W. Lehrburger
2


        The proposed AT&T/T-Mobile merger in 2011 and the current T-Mobile/Sprint
merger involve many of the same issues. In both, two of the four nationwide wireless
carriers sought to merge. In both, the market was defined as the same four wireless
carriers. T-Mobile was a party to both transactions. Sprint played significant roles in
both. In AT&T/T-Mobile, Sprint was an important potential witness opposed to the
transaction, and in the present transaction, Sprint is one of the merging parties. In fact,
Mr. Pomerantz's firm has served document requests on T-Mobile and Sprint in this action
seeking information related not only to the proposed AT&T/T-Mobile merger, but
specifically requesting information about any T-Mobile and Sprint meetings or advocacy
in front of the Department of Justice regarding the 2011 proposed merger.

         As explained in a letter from Mr. Pomerantz's firm (Exhibit A at 3-4),
Defendants' counsel contacted the Division in August to suggest that, as a result of his
work at the Division in 2011, Mr. Pomerantz's representation of California and New
York implicated Rule 1.11(c) of the New York Rules of Professional Conduct. This
raised serious concerns for the Division, which has an independent interest in ensuring
that its current and former employees, and any others with access to confidential
government information, fulfill their ethical obligations. We therefore consulted with
career bar ethics experts within the Department of Justice, and then promptly raised our
concern with Mr. Pomerantz later that month. At Mr. Pomerantz's request, we
exchanged correspondence on these questions. After full and careful consideration,
including reviewing two letters from Mr. Pomerantz's firm (Exhibits A & B, sent
September 13 and 19), the career bar ethics officials within the Department concluded
that Mr. Pomerantz and his firm have a serious conflict of interest and should withdraw
from this representation. The Department explained its reasoning in a fourteen-page
letter on October 28 (Exhibit C). Mr. Pomerantz's firm declined to withdraw (Exhibit
D). As a former client of Mr. Pomerantz's, the United States has standing to move for his
disqualification. See Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d Cir. 1983).

       New York Rule 1.11(c) protects the United States' "confidential government
information" from disclosure, and prohibits a former government lawyer from
representing a client in a matter in which the lawyer could use that confidential
information to a person's material disadvantage. In the present situation, Mr. Pomerantz
obtained confidential government information in the AT&T/T-Mobile merger litigation
about T-Mobile and Sprint, including internal Department of Justice memoranda and
analyses that are not subject to discovery in this case. Mr. Pomerantz could use that
information to the material disadvantage of T-Mobile and Sprint in the ongoing litigation.
Moreover, consent cannot cure a Rule 1.11(c) conflict.

        Additionally, New York Rule 1.9(c) prohibits Mr. Pomerantz from using the
United States' confidential information to the United States' disadvantage or revealing it
to any other entity. Here, given the similarities between the present litigation pending in
this Court and the AT&T/T-Mobile merger litigation, Mr. Pomerantz owes a duty to the
United States under Rule 1.9 with respect to the confidential information that he obtained
as a lead trial counsel for the government. Under these circumstances, Mr. Pomerantz's
   Case 1:19-cv-05434-VM-RWL Document 238 Filed 11/08/19 Page 3 of 3

The Honorable Robert W. Lehrburger
3


continuing duty to his former client, the United States, creates a conflict in representing
his current clients, the New York and California Attorneys General. New York Rule
1.7(a)(2) generally prohibits a lawyer from representing a client "if a reasonable lawyer
would conclude that. . . there is a significant risk that the lawyer's professional judgment
on behalf of a client will be adversely affected by the lawyer's own financial, business,
property, or other personal interest." "In addition to conflicts with other current clients, a
lawyer's duties of loyalty and independence may be adversely affected by responsibilities
to former clients under Rule 1.9." N.Y.R. Prof I Conduct 1.7, NYSBA cmt. [9].

        Although Mr. Pomerantz has claimed that he does not remember any confidential
information from AT&T/T-Mobile merger litigation, that is insufficient to resolve the
conflict. Unless Mr. Pomerantz's firm established a timely screen — and there is no
reason to believe it has — then it too has a conflict for the same reasons that Mr.
Pomerantz does. The appropriate remedy for these conflicts is disqualification.

        Mr. Pomerantz's clients, the Attorneys General of New York and California, have
retained Fiona Scott Morton as an expert in the matter pending before this Court. Prof.
Scott Morton served as the Deputy Assistant Attorney General for Economics during the
AT&T/T-Mobile litigation and, in that capacity, supervised the economic team as it
assembled the evidence to support the Division's case, managed interactions with expert
witnesses, and helped set the strategy and direction of economic litigation support. Prof.
Scott Morton's involvement raises concerns that Mr. Pomerantz could use this expert's
knowledge of the government's confidential information. While Prof. Scott Morton is
not bound by the rules of professional responsibility, Mr. Pomerantz and other lawyers in
his firm are ethically obligated to ensure that the conduct of non-lawyers with whom they
work (e.g., expert witnesses) act in a manner that is compatible with their own
professional obligations. See New York Rule of Professional Responsibility 4.4; see also
D.C. Legal Ethics Comm., Op. 285 (Nov. 1998).

         Since disqualification is a matter of public interest, there is no particular time
limit for filing a motion to disqualify and, in the absence of prejudice, laches is generally
not a defense to a motion to disqualify. Pastor v. Trans World Airlines, Inc., 951 F.
Supp. 27, 33 (E.D.N.Y. 1996). There is no prejudice here. Mr. Pomerantz and his firm
are representing the offices of state attorneys general, which are themselves composed of
litigators, many of whom have made appearances in this matter and are playing active
roles in the litigation. Additionally, Mr. Pomerantz and his firm have been aware of the
United States' concern for several months, and chose to continue the representation.

       The United States requests a pre-motion conference.

                                              Since,


                                              Lawrence Reicher
                                              Counsel to the Assistant Attorney General
